EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Interim Consolidated Financial Statements For the three months ended April 30, 2011 and 2010 1 Notice to Readers Under National Instrument 51-102, Part 4.3 (3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ending April 30, 2011 have been prepared in accordance with International Accounting Standard 34 for Interim Financial Reporting under International Financial Reporting Standards. These financial statements are the responsibility of the Company’s management and have been approved by the Board of Directors. The Company’s independent auditors have not performed an audit or review of these condensed interim consolidated financial statements. 2 CORAL GOLD RESOURCES LTD. Condensed Interim Consolidated Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note April 30, January 31, February 1, (Note 17) (Note 17) ASSETS Current assets Cash $ $ $ Advances receivable from related party Other amounts receivable Prepaid expenses Non-current assets Investment securities 6 Reclamation deposits 7 Property, plant & equipment 5 Mineral properties exploration 4 Total assets $ $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ $ Advances payable to related parties 10 Total current liabilities Non-current liabilities Decommissioning liability Deferred tax liability Total liabilities EQUITY Share Capital 8 Equity Reserves Accumulated Other Comprehensive Loss Accumulated Deficit ) ) ) Total equity attributable to equity holders of the Company Non-controlling interest Total Equity Total Liabilities and Equity $ $ $ Subsequent Events – Note 18 Approved by the Board of Directors: /s/ Louis Wolfin Director /s/ Gary Robertson
